Case 4:18-cr-20151-MFL-SDD ECF No. 405 filed 09/15/20         PageID.1946    Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

               Plaintiff,                             Case No. 18-cr-20151-10
                                                      and 19-cr-20162
 v.                                                   Hon. Matthew F. Leitman

 KAYLA SANDERS,

           Defendant.
 __________________________________________________________________/

      ORDER DENYING MOTIONS FOR COMPASSIONATE RELEASE

         Defendant Kayla Sanders is currently serving sentences imposed by this Court

 in two separate cases. In case number 18-20151 (the “2018 Case”), Sanders pleaded

 guilty to participating in a wire fraud conspiracy. As part of the conspiracy, Sanders

 committed fraud against Wal-Mart on more than fifty separate occasions in thirteen

 different states, resulting in a loss amount of just less than $200,000. On December

 4, 2018, the Court sentenced Sanders to serve forty months in custody in the 2018

 Case.

         In case number 19-20162 (the “2019 Case”), Sanders pleaded guilty to

 participating in a wire fraud conspiracy and to failing to surrender to serve a federal

 sentence (the one that the Court had imposed in the 2018 Case. As part of the

 conspiracy in the 2019 case, Sanders committed against Target the same fraud

 conspiracy that she had committed against Walmart in the 2018 Case. And she did

                                           1
Case 4:18-cr-20151-MFL-SDD ECF No. 405 filed 09/15/20       PageID.1947     Page 2 of 6




 so while out on bond (awaiting to begin serving her sentence) in the 2018 Case.

 Sanders committed the fraud against Target in four states and on more than fifteen

 different occasions, resulting in a loss amount of roughly $15,000. On September

 9, 2019, the Court sentenced Sanders to serve thirty-three months in custody in the

 2019 Case, and the Court directed that the sentence be served consecutively to the

 sentence imposed in the 2018 Case.

       Sanders has now filed motions for compassionate release in both the 2018

 Case (ECF No. 402) and the 2019 Case (ECF No. 22). The motions are DENIED.

       A federal statute, 18 U.S.C. §3582(c)(1)(A), describes when a court may grant

 a prisoner compassionate release:

             [T]he court . . . may reduce the term of imprisonment (and
             may impose a term of probation or supervised release with
             or without conditions that does not exceed the unserved
             portion of the original term of imprisonment), after
             considering the factors set forth in section 3553(a) to the
             extent that they are applicable, if it finds that
             . . . extraordinary and compelling reasons warrant such a
             reduction . . . and that such a reduction is consistent with
             applicable policy statements issued by the Sentencing
             Commission.

 § 3582(c)(1)(A). One district court has offered the following helpful explanation

 concerning how to apply the compassionate release statute in conjunction with the

 Sentencing Commission’s guidance:

            [P]ursuant to the statutory directive in 18 U.S.C.
            § 3582(c)(1)(A) and in conjunction with the Sentencing

                                          2
Case 4:18-cr-20151-MFL-SDD ECF No. 405 filed 09/15/20       PageID.1948      Page 3 of 6




            Commission guidance provided in U.S.S.G. § 1B1.13, the
            Court must consider three issues in evaluating [a federal
            prisoner’s] Compassionate Release application: (i) whether
            extraordinary and compelling reasons warrant a sentence
            reduction consistent with the Sentencing Commission’s
            policy statement, (ii) whether [the prisoner] is “a danger to
            the safety of any other person or to the community,” and (iii)
            whether the section 3553(a) factors “to the extent they are
            applicable,” weigh in favor of a sentence reduction. United
            States v. Bellamy, 2019 WL 3340699, at *2 (D. Minn. July
            25, 2019); [United States v.] York, 2019 3241166, at *5 [E.D.
            Tenn. July 18, 2019]; United States v. Beck, 2019 WL
            2716505, at *7 (D.N.C. June 28, 2019); United States v.
            Johns, 2019 WL 2646663, at *3-4 (D. Ariz. June 27,
            2019); [United States v.] McGraw, 2019 WL 2059488, at *3
            [S.D. Ind. May 9, 2019].

 United States v. Wong Chi Fai, No. 93-cr-1340, 2019 WL 3428504, at *2

 (E.D.N.Y. July 30, 2019).

       As an initial matter, it is not clear that Sanders is even eligible for

 compassionate release because she has provided no indication that she has

 administratively exhausted her release request. See United States v. Alam, 960 F.3d

 831, 833–36 (6th Cir. 2020) (holding that inmate must exhaust request for

 compassionate release before district court may grant such release). Likewise, it is

 not clear that Sanders could establish extraordinary and compelling circumstances

 warranting her release.     But even if Sanders had exhausted her claim for

 compassionate release and even if she had shown extraordinary and compelling

 circumstances, the Court would still deny her motions for compassionate release


                                          3
Case 4:18-cr-20151-MFL-SDD ECF No. 405 filed 09/15/20       PageID.1949    Page 4 of 6




 because the factors under 18 U.S.C. §3553(a) weigh heavily against release. See

 United States v. Chambliss, 948 F3d. 691 (6th Cir. 2020) (affirming decision of

 district court to deny compassionate release on ground that §3553(a) factors weighed

 against release).

       To begin, the nature and circumstances of Sanders’ offenses were very

 serious. She engaged in two separate fraud conspiracies involving roughly sixty-

 five separate instances of fraud committed in more than ten different states. Her

 fraud caused substantial financial harm to Walmart and Target, and, as the Court

 emphasized at sentencing, also harmed employees of those companies who came

 under suspicion for stealing the money that Sanders had obtained by fraud.

 Moreover, Sanders committed the crimes in the 2019 Case while free on bond in the

 2018 Case. That showed a lack of respect for the law and for court orders and an

 inability to comply with the terms of supervision.      Indeed, the Court has no

 confidence that Sanders would comply with the conditions of her supervised release

 if the Court terminated her custody now and permitted her to begin serving her

 period of supervised release.

       Next, releasing Sanders now would undermine the goal of imposing sufficient

 punishment for her offenses. She has served less than one-half of the total sentence

 imposed upon her. That is simply not enough punishment for the serious offenses

 that Sanders committed.



                                          4
Case 4:18-cr-20151-MFL-SDD ECF No. 405 filed 09/15/20     PageID.1950    Page 5 of 6




       In addition, granting compassionate release would be inconsistent with the

 goal of deterrence. That Sanders committed her offenses so many times and that she

 did so while free on bond indicates that a lengthy sentence is needed to deter her

 from re-offending.

       Furthermore, releasing Sanders now would undermine, not promote, respect

 for the law. As noted above, Sanders showed a serious lack of respect for the law

 and for court orders when she committed the offenses in the 2019 Case while free

 on bond in the 2018 Case. A lengthy sentence is necessary to impress upon Sanders

 the need to respect laws and orders.

       In sum, granting compassionate release now would be wholly inconsistent

 with the goals of sentencing under 18 U.S.C. §3553(a). Accordingly, the Court

 DENIES Sanders’ motions for compassionate release in both the 2018 Case and the

 2019 Case.

       IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

 Dated: September 15, 2020




                                         5
Case 4:18-cr-20151-MFL-SDD ECF No. 405 filed 09/15/20     PageID.1951    Page 6 of 6




        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on September 15, 2020, by electronic means and/or
 ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         6
